ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                               )
                                               )
    Access Personnel Services, Inc.            )     ASBCA No. 61463
                                               )
    Under Contract No. N00189-09-C-Zl 14       )

APPEARANCE FOR THE APPELLANT:                        Mr. Tyrone G. Miller
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Paul C. Scheck, Esq.
                                                     Robert J. McMullen, Esq.
                                                      Trial Attorneys
                                                      NAVSUP Fleet Logistics Center Norfolk
                                                      Philadelphia, PA

                   OPINION BY ADMINISTRATIVE JUDGE MCNULTY

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeaf is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$40,988.96. This amount is inclusive of interest. No further interest shall be paid.

          Dated: 23 January 2018




                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)




*   This appeal was originally docketed as ASBCA No. 59900. We decided that appeal
          on entitlement and remanded to the parties to negotiate quantum. The current
          ASBCA docket No., 61463, is the quantum portion of that matter.
                                                 I concur



 RICHARD SHACKLEFORD
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61463, Appeal of Access
Personnel Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                         2